Citation Nr: 0809844	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a headache disorder.

2.  Entitlement to restoration of service connection for a 
low back disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, and a July 2005 rating decision of the Hartford 
RO in Newington, Connecticut.  Although the RO determined 
that the veteran did not perfect an appeal with respect to 
the August 2002 decision, the Board has accepted an April 
2003 statement from the veteran's representative as a timely 
substantive appeal on the severance issue.

The veteran testified at a hearing before a Decision Review 
Officer at the RO in January 2003 and February 2006 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2007.  A transcript of each hearing is of 
record.  

The Board also notes that the RO issued a Statement of the 
Case in March 2003 that addressed the veteran's claim for a 
higher rating the service-connected status post dorsal spine 
fracture.  In the cover letter sent with the Statement of the 
Case, the veteran was informed of the requirement that he 
submit a timely substantive appeal to perfect his appeal with 
respect to this issue.  The issue was not thereafter 
addressed in any of the correspondence from either the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.

The veteran's headache disorder claim is addressed in the 
remand that follows the order section of this decision.

FINDINGS OF FACT

1.  Service connection for a low back disorder was granted in 
an October 2001 rating decision.  

2.  Evidence clearly and unmistakably establishing that the 
veteran does not have a low back disorder that originated in 
service was not of record at the time of the March 2003 
rating decision severing service connection for a low back 
disorder.


CONCLUSION OF LAW

The requirements for severing service connection for a low 
back disorder were not met at the time of the March 2003 
rating decision severing service connection for that 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.105, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed 
only upon the showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 
474 (1997).  Following notice of proposed severance, the 
veteran is entitled to 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d).  The Government bears the 
burden of proof.  In this respect, the application of the 
clear and unmistakable error standard does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, at 480.  A 
change in diagnosis may be accepted as a basis for severance 
if the examining physician or physicians or other qualified 
medical authority certifies that in light of all the 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. § 
3.105(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman v. Derwinski, 1 Vet. App. 563 
(1991).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether clear and unmistakable error is present 
in the prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).


Analysis

In this case, the veteran is service-connected for status 
post dorsal spine fracture.  Service connection for this 
disability was granted by rating action in March 1982 with an 
effective date of November 20, 1981.  VA received an 
increased rating claim for this disability in September 2000.  
In an October 2001 rating decision, the RO granted 
entitlement to service connection for a low back disorder, 
effective September 14, 2000.  The RO proposed in an August 
2002 rating decision to sever service connection for the low 
back disorder.  Severance was accomplished by rating decision 
dated in March 2003.  

The veteran has claimed that his in-service injury stemmed 
from a parachute exercise.  The veteran's service personnel 
records show that he underwent Basic Airborne training at The 
Infantry School, and that his most significant assignment was 
to Service Company, 182nd Airborne Infantry Regiment.  A 
service medical record dated in August 1952 states that the 
veteran reported completing at least 15 jumps at Fort 
Campbell, Kentucky, during the course of his Airborne 
training.  

Service medical records include one notation on a treatment 
record with the veteran's name pertaining to a complaint of 
recurrent backache, dated in December 1952.  No diagnosis was 
made at the time.  Service medical records for the veteran do 
not otherwise contain evidence of a back disorder.  Service 
medical records do include, as the RO has pointed out, an 
April 1952 treatment record for, it appears, a different 
individual (very similar last name, different first name).  
This incorrectly included service medical record provides the 
only evidence of record addressing the matter of the dorsal 
spine or, specifically, any fracture of the dorsal spine.  
However, given the veteran's December 1952 service medical 
record noting a recurrent backache complaint, and given his 
documented participation in parachute exercises during 
Airborne training, the Board finds the occurrence of an in-
service low back injury entirely consistent with the record.

Medical evidence of record at the time of the RO's March 2003 
rating decision severing service connection included a 
November 2000 VA X-ray report indicating that osteoarthritic 
disease of the veteran's lumbar spine (albeit minimal) had 
remained unchanged since February 1990.  A November 2000 VA 
spine examination report notes that the veteran reported a 
history of chronic low back pain since the time of separation 
from service and shows that he was diagnosed with 
degenerative disease of the lumbar spine.  Other medical 
evidence of a current low back disability was also of record 
in March 2003.  Moreover, in support of his contention that 
service connection should not be severed, the veteran has 
submitted a May 2003 statement from his private physician 
essentially supporting the proposition that his current low 
back disability is related to service trauma.

Certainly, the evidence cited above provides a tenable basis 
for finding that the veteran has a chronic low back 
disability as a result of service trauma.  Therefore, the 
requirements for severing service connection have not been 
met.


ORDER

Restoration of service connection for low back disorder is 
granted, from the effective the date of the severance.


REMAND

The veteran testified at his Board videoconference hearing in 
November 2007 that he continues to receive VA treatment for 
his service-connected headache disorder.  He specifically 
testified to having received VA treatment in October 2007 and 
to upcoming VA treatment he was scheduled to receive in 
December 2007.  The absence in the claims file of VA 
treatment records since December 2006, the date of the most 
recent VA outpatient records of evidence, was also duly noted 
during the Board hearing.  Following the November 2007 Board 
hearing, the record was held open for 90 days to give the 
veteran's representative time to try to procure these 
records.  Unfortunately, the record remains devoid of VA 
treatment records for the period since December 2006.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The veteran has testified to the frequency of his headaches, 
which occur, he reports, between two to four times a week and 
compel him to lie down for anywhere between 10 minutes to one 
hour.  Prior to the July 2005 rating decision granting 
service connection for headaches, the RO afforded the veteran 
a neurological examination in May 2005 to determine the 
nature and etiology of his claimed headache disorder.  That 
examination report's findings are relevant to the issue of 
service connection but inadequate for present rating 
purposes.  A new examination is required to procure medical 
findings that will enable the Board to decide whether the 
veteran's headache disorder manifests with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, or not. 

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant, to include any 
outstanding VA treatment records since 
December 2006 from the West Haven 
Division, Connecticut Health Care System, 
VA Medical Center.  If it is unsuccessful 
in obtaining any pertinent evidence 
identified by the appellant, the RO or 
the AMC should so inform the appellant 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected headache disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
The examiner should discuss whether the 
veteran's headaches have resulted in 
prostrating attacks, and if so, the 
examiner should describe the frequency of 
such attacks.  The examiner should also 
provide an opinion concerning the impact 
of this disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


